Case 14-31030-5-mcr       Doc 60     Filed 03/19/19 Entered 03/19/19 09:28:18         Desc Main
                                    Document Page 1 of 2



  So Ordered.

  Signed this 18 day of March, 2019.



                                         ________________________________

                                         Margaret Cangilos-Ruiz
                                         United States Bankruptcy Judge




NORTHERN DISTRICT OF NEW YORK
UNITED STATES BANKRUPTCY COURT      CHAPTER 13 PROCEEDING
IN RE: JAHQUAN KHALLID-ALLAH BEY SR
        NADIA BEY-WRIGHT
                                    ORDER TO VACATE PAYROLL
                                    DEDUCTION ORDER
__________________________________  Case No. 14-31030
Employee: NADIA BEY-WRIGHT
S.S.# ###-##-7547

       It appearing that no further payroll deductions should be taken from the above named
debtor(s) wages due to the following reason:

                        All payments are completed under the Plan
                         Petition has been converted to a Chapter 7
                 _XX_    Petition has been dismissed
                         Debtor to make direct payments to the Trustee
              _______ No longer employed
              _______ Other: _____________________________________________
       ORDERED, that the Payroll Deduction Order, to Employer:


              CHILD PROTECTIVE SERVICES ONONDAGA
              JOHN MULROY CIVIC CENTER
              421 MONTGOMERY ST
              SYRACUSE, NY 13202-

dated _________7/21/14______________ is hereby vacated, and it is further,
Case 14-31030-5-mcr       Doc 60     Filed 03/19/19 Entered 03/19/19 09:28:18          Desc Main
                                    Document Page 2 of 2

       ORDERED, that the employer shall refund to the above named debtor, at the address stated
below, any monies which may be on hand as a result of such payroll deductions as of the date of
this Order.




              NADIA BEY-WRIGHT
              125 E BORDON STREET
              SYRACUSE, NY 13205




                                               ###
